Citation Nr: 1820016	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-28 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for transient ischemic attack. 

2. Entitlement to a rating in excess of 30 percent for residuals, larynx cancer.

3. Entitlement to service connection for tinnitus. 

4. Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1966 to August 1969 and November 1969 to June 1978.  The Veteran also served in both the Army Reserves and National Guard.

This matter comes before the Board of Veterans' Appeals (Board) from the August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Veteran appeared at a September 2017 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record. 

The issues of entitlement to a rating in excess of 30 percent for residuals of larynx cancer and service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to the promulgation of a decision on the issue of entitlement to service connection for a transient ischemic attack disability, the Veteran withdrew his claim.





CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the claim to entitlement to service connection for a transient ischemic attack disability have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  A substantive appeal may be withdrawn by the Veteran or his authorized representative in writing or at a hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.

At his hearing before the Board in September 2017, the Veteran's representative indicated that the Veteran wished to withdraw his appeal of the claim of entitlement to service connection for a transient ischemic attack disability.  Thus, there remains no allegation of error of fact or law for the Board to address with respect to the above issues.  Accordingly, the Board does not have jurisdiction over this claim, and dismissal is warranted.


ORDER

The appeal of entitlement to service connection for a transient ischemic attack disability is dismissed.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017). 

Larynx Disability

The Veteran's last VA larynx examination was in May 2012.  Since then, the Veteran testified at his February 2017 Board hearing that his hearing has significantly worsened.  Specifically, the Veteran testified that he loses consciousness on a daily basis due to the inability to swallow food.

Therefore, the Board finds that the RO should schedule the Veteran for new VA examinations for his larynx disability to determine its current severity.

Bilateral Hearing Loss and Tinnitus

The Veteran contends that his current bilateral hearing loss and tinnitus is related to his military service.  At the Veteran's February 2017 Board hearing, he testified that he was a truck driver in the military and was exposed to noise exposure in service including firing ranges and the constant noise from the trucks.  The Veteran added that he never wore ear protection and that his tinnitus began during his active duty service.  Furthermore, the Veteran stated that he was told that he had hearing problems while serving in the National Guard, following his active service, after having a hearing examination.  However, it does not appear that these records are included in the Veteran's file.  On remand, the RO must make all attempts to locate these records.

Additionally, the Board notes that the Veteran underwent a VA audio examination in January 2012.  The examiner opined that the Veteran's bilateral hearing loss was not caused by or a result of his military service.  The examiner explained that this opinion was based upon the fact that the Veteran was shown to have normal hearing bilaterally on his separation audiogram in April 1978.  

Additionally, the examiner opined that the Veteran's constant, bilateral tinnitus is less likely as not caused by or a result of his military service.  The examiner stated that there is no direct link between the Veteran's tinnitus onset and his military service.  The examiner stated that the Veteran reported that he did not know exactly when his tinnitus began and that there was no mention of tinnitus in the Veteran's service treatment records. 

However, the examiner does not address the Veteran's lay statements regarding the etiology of his bilateral hearing loss and tinnitus and appears to rely on a lack of service treatment records noting hearing loss and/or tinnitus.  A medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).  As such, the opinion is inadequate and the Board must remand the claim for a new examination.

Since the claims file is being remanded, it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records and associate those documents with the Veteran's claims file.

2. Contact the Veteran and request the dates of any and all reserve military and National Guard time periods and locations.  

3. Next, appropriate efforts should be made to obtain and associate any additional records relating to periods of Army Reserves and West Virginia National Guard service, including service personnel records from all appropriate sources, including but not limited to the Veteran's units, Defense Personnel Records Information Retrieval System (DPRIS), and the Records Management Center (RMC) or any other appropriate repository.  All efforts to obtain these records should be fully documented.  Any records obtained should be associated with the file.  If no records are available, a negative reply is requested and should be associated with the file.

4. Once the above development has been completed, schedule the Veteran for a VA examination to assess the severity of his service connected larynx cancer.  The examiner must review the electronic claims file to include this remand and any additional records added to the Veteran's claims file following this remand.  All indicated tests should be performed, and all findings reported in detail.  The examiner should also indicate the impairment that results from the Veteran's service connected larynx disability in terms of occupational functioning and daily activities.

For purposes of these opinions, the examiner should assume the Veteran is a credible historian.  All opinions provided must be thoroughly explained and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the medical professional should state and explain why an opinion cannot be provided without resort to speculation.

5. Next, forward a copy of the Veteran's claims file, to include a copy of this Remand, to a qualified VA medical professional for a new examination regarding the Veteran's bilateral hearing loss and tinnitus.

After reviewing the Veteran's claims file and with consideration of the Veteran's lay statements and active and reserve service, a qualified medical professional is asked to address the following: 
  
a) Is it at least as likely as not (a 50 percent probability or greater), that the Veteran's bilateral hearing loss began in service, was caused by service, or is otherwise related to either his active or reserve military service?  

b) Is it at least as likely as not (a 50 percent probability or greater), that the Veteran's tinnitus began in service, was caused by service, or is otherwise related to either his active or reserve military service?  

The examiner should not base any opinions solely on the absence of service treatment records.  

All opinions provided must be thoroughly explained and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the medical professional should state and explain why an opinion cannot be provided without resort to speculation.

6. The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the evidence of record. 

7.  Following completion of the above, and a review of any additional evidence received, the RO should also undertake any other development it deems to be necessary, to include, if warranted, an addendum medical opinion which considers any newly received evidence.

8.  Then, the RO should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted.  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


